DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
	Claims 1-20 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/331,747, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 Claims 1-20 contain subject matter which fails to comply with the written description requirement and therefore lacks adequate support in the prior-filed application. Specifically, the limitations of “free of non-carbonaceous items” and “above-ground heat transfer reactor” of claim 1 and “above-ground method” of claim 19 have no descriptive support or explicit disclosure in the specification of the prior filed application. Accordingly, claims 1-20 are not entitled to the benefit of the prior application. See MPEP 211.05.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 19 also to recite “above ground heat transfer reactor” and “above ground method”, respectively. The specification fails to support that the reactor or method is “above ground”. The specification discloses and illustrates the structural limitations of the heat transfer reactor, however, does not disclose that the reactor is above ground or disclose the relationship between the placement of the reactor and the ground. With no descriptive support or explicit disclosure in the specification of the reactor being “above ground”, the specification fails to support the newly added subject matter. Thus, the claims are considered to contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention as recited in the claims. 
Claims 2-18 and 20 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claims 1 and 19, and since dependent claims contain similar limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite for reciting “nontreatable waste” because it is unclear what waste is considered nontreatable. The specification has not provided any guidance as to what would be considered a nontreatable waste and what the exact treatment is being referred to. It is not clear if the nontreatable waste is meant to encompass components in which a liquid hydrocarbon cannot be obtained or components that cannot be treated in the claimed steps recited in claim 1 of the claimed invention. As such the phrase “nontreatable waste” is unclear and claim 15 is rejected. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites that the method further comprises a waste removal step in advance of the grinding step wherein non-carbonaceous items selected from the group of metals, rocks, glass, and nontreatable waste are removed from the waste feedstock in advance of grinding. However, claim 1 recites that the carbonaceous waste feedstock is free of non-carbonaceous items. Therefore, since the waste feedstock is already free of non-carbonaceous items, claim 15 would not further limit the process of claim 1 since the removal step would not remove any non-carbonaceous items.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sillerud et al. (U.S. Patent No. 4,803,054).
It is noted that claims 19-20 are directed to apparatus claims and that the intended use for apparatus claims is not significant or given weight. Additionally material worked upon by the apparatus does not limit the apparatus claims. The prior art only has to provide a structure that is capable of performing in the manner claimed and not necessarily have even been intended to be used in the manner claimed. See MPEP sections 2114, 2115, and 2111.02. Therefore, the preamble which recites the intended use of the apparatus, “for use in an above ground method…” and various method/operating steps (i.e. steps iv and v), are not considered to differentiate the claimed apparatus from the prior art apparatus, since the prior art apparatus is considered to teach all the structural limitations of the claim as discussed below and the preamble and method steps do not impart additional structural limitations to the claim. 
In regards to claim 19, Sillerud discloses a heat exchange reactor comprising:
an outer heating tube having an outer tube length and outer tube diameter, and a closed outer distal ending and a discharge end (Fig. 1-3, reference numbers 55 and 63; col. 8, lines 1-19);
an inner heating tube having an inner tube length and an inner tube diameter, and an injection end and an open inner distal end, wherein the inner volume of the inner heating tube is considered to comprise a inner heating reservoir (Fig. 1-3, reference numbers 60 and 65; col. 8, lines 1-23);
a pressure injection means (e.g. pumps) connected to the injection end of the inner heating tube connected to a source of feedstock which is capable of injecting the feedstock into the heating reservoir (Fig. 1, reference numbers 85, 100, 140), it is noted that while Fig. 1-2 is shown introducing the waste to the annulus 70 and outlet through the waste 60, Sillerud does disclose that the that the flow may be reversed such that the waste is introduced through the waste channel 65 (col. 11, lines 45-48; Fig. 3);
a pressure controlling discharge means connected to the discharge end of the outer heating tube (Fig. 1, reference number 130; col. 8, lines 39-53); and 
a heat source that is in operative communication with the outer heating reservoir whereby heat can be applied to feedstock slurry (Fig. 1, reference numbers 53 and 30; col. 8, lines 56-63); wherein
the inner tube diameter is smaller than the outer tube diameter and the outer space between the inner and outer heating tube being the outer heating reservoir (Fig. 1-3, reference numbers 60, 55 and 70);
the inner tube is mounted inside of the outer tube with the injection end of the inner heating tube near the discharge end of the outer heating tube, and the inner distal end of the inner tube in proximity to the inside of the outer distal end of the outer heating tube (Fig. 1-3, reference numbers 55, 60, 65, and 70; col. 8, lines 4-31); 
feedstock is injected into the inner heating reservoir and exists under pressure along the outer heating reservoir towards the discharge end (Fig. 3; col. 11, lines 45-48); and
pressure-controlling injection means and pressure-control discharging means including pumps and valves are used within the reactor. 
Therefore, Sillerud discloses each and every structural limitation of the claimed heat transfer reactor and therefore anticipates claim 30. 

In regards to claim 20, Sillerud discloses that a heating jacket may be provide around the exterior of at least a portion of the outer heating tube and connected to a heating fluid which transfers heat from the outer tube to heat transfer reservoir (col. 11, line 61 to col. 12, line 9; Fig. 6 and 7, reference numbers 262).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iverson (US 2014/0099691 A1).
In regards to claim 1, Iverson discloses a process for producing liquid hydrocarbons comprising:
grinding a carbonaceous waste feedstock into a selected particle size ([0164]-[0166]);
creating a slurry by combining the ground feedstock with a slurry fluid which may comprise a liquid effluent fraction wherein the liquid effluent fraction may be recovered from the process ([0165]; [0169]-[0171]; [0273]);
placing the feedstock slurry into a heat transfer reactor and heating the feedstock slurry to a selected temperature for a selected period of time while maintaining a selected pressure within the heat transfer reactor ([0064]; [0282]-[0283]; [0287]); and
a fractionation step to separate the products from the reactor into at least fractions including a liquid hydrocarbon fraction, a solid residue fraction and an aqueous fraction wherein the separating may be carried out at ambient pressure ([0077]; [0254]; Fig 9, 13-15).
Iverson does not appear to explicitly disclose that the waste feedstock is free of non-carbonaceous items, however, Iverson does disclose using carbonaceous feedstocks and discloses a number of carbonaceous feedstocks that are considered to be free of non-carbonaceous items ([0164]). Therefore, Iverson is considered to reasonably suggest that a carbonaceous waste feedstock free of non-carbonaceous items may be used in the process, absent evidence to the contrary. In regards to the limitation that the reactor is above ground, it is noted that Iverson does not disclose or require the reactor to be below ground and it would be obvious for one of ordinary skill in the art to reasonably conclude that the reactor is above, below or in between the ground. There does not appear to be any criticality associated with the reactor being above ground and therefore, it would be obvious for one of ordinary skill in the art to try above ground since it merely involves choosing from one of three finite choices that would be obvious to one of ordinary skill in the art. 
Iverson does not appear to explicitly disclose that following the completion of the heating step that the product will be a processed emulsion which is discharged from the reactor at a temperature between the selected heating temperature and ambient temperature.  
However, Iverson teaches that the fluid containing converted carbonaceous material may comprise liquid hydrocarbons, a water phase containing water soluble organic compounds and salt, and suspended particles ([0203]). Therefore, since Iverson discloses producing a fluid which is a liquid containing suspended particles, which is considered a processed emulsion, Iverson is considered to reasonably suggest that following the completion of the heating step, that the product will be discharged at a temperature below the heating temperature (the product is removed from the heating apparatus and therefore is at a temperature below the heating temperature) and be a processed emulsion. Additionally, Iverson is considered to disclose the same process steps of grinding, slurrying and heating a similar waste feedstock at similar temperatures, pressure and for similar periods of time as the Applicant. Therefore, it follows that with the same feed, same process steps, and at overlapping conditions, the processes would proceed in substantially the same manner and yield similar results. Thus, it is asserted that the process of Iverson will produce a processed emulsion that is discharged at a temperature that is between the selected heating temperature and ambient environmental temperature, absent evidence to the contrary. 

In regards to claim 2, Iverson does not appear to explicitly disclose that the fraction of liquid that is used for slurrying is primarily water.
 However, Iverson does disclose separating an aqueous water phase ([0254]; Fig. 13-15), teaches that pretreatment may involve making the feedstock a pumpable slurry and teaches that the feed mixture may further comprise water ([0165]; [0181]). It would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Iverson and use the aqueous phase stream as a slurry fluid that makes a solid carbonaceous waste feedstock a pumpable slurry since Iverson suggests that the feed mixture will comprise substantial amounts of water which would therefore give the feedstock slurry a moisture content and consistency which allows for pumping of the feedstock. 

In regards to claim 3, Iverson disclose that liquid hydrocarbon products after separation may be of sufficient quality for direct use ([0310]).

In regards to claim 4, Iverson disclose that water phases obtained may be recycled and mixed without further processing ([0206]).

In regards to claim 5, Iverson discloses that the solid fractions recovered from the process may be sent to storage which reasonably suggests that the solid fraction may be repurposed ([0295]).

In regards to claim 6, Iverson discloses that the liquid hydrocarbon products after separation may be subjected to downstream upgrading ([0312]).

In regards to claim 7, Iverson discloses that the solid fraction recovered may from the process may be subjected to drying which is considered a downstream processing ([0295]).

In regards to claim 8, Iverson discloses that water phases obtained after separation may be recycled and mixed and subjected to additional purification which is considered a downstream processing step following fractionation ([0206]).

In regards to claims 9-12, Iverson does not appear to explicitly disclose agitating the feedstock in the reactor using a passive or active agitator as recited in the claims.
However, Iverson does disclose that pre-treatment of the slurry feedstock may comprise heating in an agitated vessel such as a Kneader mixer or a Banbury mixer ([0184]). While Iverson does not appear to explicitly disclose using agitators during the heating, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Iverson by carrying out the pretreatment heating and conversion heating steps simultaneously and therefore using an agitated vessel because no invention is involved in the broad concept of performing simultaneous operations which have previously been performed in sequence. In the present case, Iverson teaches mixing and pre-heating with the agitated vessel and a subsequent step of heating. Thus, by performing the mixing and heating of the feedstock components in a single simultaneous step using an agitated vessel, the process of Iverson may be simplified by reducing the number of heating vessels and the number of heating steps. 

In regards to claims 13, Iverson disclose the pressure to be in the range of 275 to 350 bar, the temperature to be in the range of 380 to 430oC, the heating may be carried out for 10 to 40 minutes ([0060]; [0064]). The claimed pressure range of 100 to 400 bar, temperature range of 275 to 425oC, and period of heating time in the range of 5 to 120 minutes overlaps the ranges taught by the prior art and are therefore considered prima facie obvious. 

In regards to claim 14, Iverson discloses that the feedstock may comprise municipal solid waste, refinery waste, and other wastes ([0164]).

In regards to claim 15, Iverson discloses that the feedstock may be subjected to sieving and filtering in addition to a size reduction operation such as grinding ([0166]). Sieving and filtering is considered operations that remove “untreatable” components of the waste prior to size reduction. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iverson (US 2014/0099691) as applied to claim 1 above, and further in view of Sillerud et al. (U.S. Patent No. 4,803,054).
In regards to claim 16, Iverson discloses that the reactor comprises tubes and has an inlet and outlet ([0114]; [0196]; [0197]). 
Iverson does not appear to explicitly disclose that the reactor comprises all the features recited in claim 16. 
However, Sillerud discloses a heat exchange reactor comprising:
a.	an outer heating tube having an outer tube length and outer tube diameter, and a closed outer distal ending and a discharge end (Fig. 1-3, reference numbers 55 and 63; col. 8, lines 1-19);
b.	an inner heating tube having an inner tube length and an inner tube diameter, and an injection end and an open inner distal end, wherein the inner volume of the inner heating tube is considered to comprise a inner heating reservoir (Fig. 1-3, reference numbers 60 and 65; col. 8, lines 1-23);
c.	a pressure injection means (e.g. pumps) connected to the injection end of the inner heating tube connected to a source of feedstock which is capable of injecting the feedstock into the heating reservoir (Fig. 1, reference numbers 85, 100, 140), it is noted that while Fig. 1-2 is shown introducing the waste to the annulus 70 and outlet through the waste 60, Sillerud does disclose that the that the flow may be reversed such that the waste is introduced through the waste channel 65 (col. 11, lines 45-48; Fig. 3);
d.	a pressure controlling discharge means connected to the discharge end of the outer heating tube (Fig. 1, reference number 130; col. 8, lines 39-53); and 
e.	a heat source that is in operative communication with the outer heating reservoir whereby heat can be applied to feedstock slurry (Fig. 1, reference numbers 53 and 30; col. 8, lines 56-63); wherein
i.	the inner tube diameter is smaller than the outer tube diameter and the outer space between the inner and outer heating tube being the outer heating reservoir (Fig. 1-3, reference numbers 60, 55 and 70);
ii.	the inner tube is mounted inside of the outer tube with the injection end of the inner heating tube near the discharge end of the outer heating tube, and the inner distal end of the inner tube in proximity to the inside of the outer distal end of the outer heating tube (Fig. 1-3, reference numbers 55, 60, 65, and 70; col. 8, lines 4-31); 
iii.	feedstock is injected into the inner heating reservoir and exists under pressure along the outer heating reservoir towards the discharge end (Fig. 3; col. 11, lines 45-48); and
iv.	pressure-controlling injection means and pressure-control discharging means including pumps and valves are used within the reactor. 
Sillerud discloses a reactor capable of heating waste feedstocks such as diluted municipal waste to form an effluent wherein the waste is heated indirectly with a heat transfer medium. 
While Sillerud discloses an apparatus that is configured as a below-ground reaction apparatus, it would be obvious for one having ordinary skill in the art to try and rearrange the apparatus above ground with use of high-pressure pumps in the absence of economic limitations because Sillerud teaches that the difference between above-ground reactors and below-ground reaction apparatuses is that above-ground reactors require high-pressure pumps and are more expensive, whereas below-ground reaction apparatuses utilize gravity and thermodynamics to provide high pressure reaction environments and have certain cost reductions for operation (col. 1, lines 24-42; col. 5, lines 48-55).  Sillerud is considered to teach an apparatus that is suitable for heat transfer and the only difference between the claimed invention and the prior art is the location of the reactor above versus below ground. Given that Sillerud acknowledges the differences in above and below ground reactors, one of ordinary skill could easily rearrange the apparatus of Sillerud above ground with a high-pressure pump and recognize the loss of certain economic benefits to arrive at the claimed invention. While the combination may not have been made by business men for economic reasons, it does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the process of Iverson by substituting the heat exchange reactor for the heat exchange reactor taught by Sillerud because both Iverson and Sillerud are directed to indirect heat exchange between a heat exchange media and waste, such as municipal waste, Sillerud teaches a known reactor that is capable of carrying out the heat transfer of a heat transfer medium and waste similarly as the heat exchangers used by Iverson, and this involves substitution of one known reactor for another to yield predictable results. 

In regards to claims 17-18, Sillerud discloses that a heating jacket may be provide around the exterior of at least a portion of the outer heating tube and connected to a heating fluid which transfers heat from the outer tube to heat transfer reservoir (col. 11, line 61 to col. 12, line 9; Fig. 6 and 7, reference numbers 262). Sillerud further discloses that heat transfer media may be circulated through a pump and reservoir for reheating and recirculation of the heat transfer media (Fig. 1). It would therefore be obvious for one of ordinary skill in the art to modify the process of Iverson and Sillerud by recirculating and reheating the heat transfer media in the heat exchange jacket similar as done by the other heat exchange fluids. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772